DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “the first support structure is oriented at a predetermined acute angle with respect to the first channel division towards a first adjoining tube perimeter section” (claims 1, 13, and 14) must be shown or the feature(s) canceled from the claim(s). Although acute angle 314 is shown with respect to plane 312 of a printer bed (fig. 3), it is unclear from the drawings which angle of support structure 308a is being referenced. No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet 

Claim Objections
The objection to claim 14 is withdrawn in view of the amendment received 15 October 2021.
Claim 13 is objected to because “the multichannel flow tube” (ll. 1-2) lacks antecedent basis in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 9-20, 22-26, and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Anklin et al. (US 2017/0343404 A1) in view of Umetani et al. (US 2017/0069127 A1).
Regarding claims 1 and 13, Anklin et al., herein Anklin, discloses a vibratory meter (1; fig. 1c) printed via a 3D printer (at least measuring tube 9a is formed by a generative process such as with a 3D printer; ¶¶ [0036, 0077]), the multichannel flow tube (9a) comprising: a pickoff (12) attached to a multichannel flow tube (9a); a driver (11) coupled to the multichannel flow tube (9a), the driver (11) being configured to vibrate the multichannel flow tube (¶ [0101]) and the multichannel flow tube (9a) further comprising: a tube perimeter wall (inner wall of tube 9a’’’; fig. 4b); a first channel division (22) enclosed within and coupled to the tube perimeter wall, the first channel division (22) and the tube perimeter wall forming a first channel and a second channel (channels on each side of partition 22; fig. 4b) in the multichannel flow tube (9a’’’), and a first support structure (angled support structure at lower end of partition 22) coupled to the tube perimeter wall (inner wall of tube 9a’’’) and the first channel division (22), wherein the first support structure is oriented at a predetermined acute angle or less with respect to the first channel division (22) towards a first adjoining tube perimeter section (a section of the wall of tube 9a’’’) of the tube perimeter wall (the angled support structure has some acute angle between the an adjoining perimeter section of tube 9a’’’ and a surface angled toward partition 22).
Regarding claims 2-7, 9, and 12, Anklin discloses a second support structure (angled support structure at upper end of partition 22; fig. 4b) coupled to the tube perimeter wall (inner wall of tube 9a’’’) and the first channel division (22); wherein 
Regarding method claims 14-20, 22, and 25, the method steps thereof are met by the manufacture of the apparatus of Anklin as set forth above.
Regarding method claims 26 and 28, Anklin discloses forming the tube perimeter wall (inner wall of tube 9a’’’), forming the first channel division (22), and coupling the first support structure (angled support structure at a lower end of 
Anklin is silent on the angle of the support structure with respect to a horizontal plane of a 3D-printer bed.
Umetani et al., herein Umetani, teaches that a 3D printer has a maximum angle (maximum draft angle) printable with respect to a printer bed (horizontal print bed) of the 3D printer without support material (¶ [0008]) and that a predetermined acute angle (¶ [0009]) of a structure may be selected not to exceed this maximum draft angle.
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the apparatus of Anklin to have the support structure at a predetermined acute angle that is a maximum draft angle of the 3D printer as taught in Umetani, to reduce the amount of support material required during printing and prevent defects (Umetani, ¶¶ [0007, 0009]). In modifying the apparatus of Anklin with that of Umetani, one of ordinary skill would have known that support material may be 3D printed along with the tube perimeter wall, the first channel division, and the first support structure and then later removed via a subtractive process (Umetani, ¶ [0006]).
Regarding claims 10, 11, 23, and 24, Anklin in view of Umetani disclose the invention as set forth above.
Although Umetani does not teach a specific value of a maximum draft angle of a 3D printer, it is well known in the art of 3D printing that typical safe maximum draft 
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the apparatus of Anklin in view of Umetani to select a support structure angle appropriate for the maximum draft angle of the 3D printer being used, such as 35-50°. 

Response to Arguments
Applicant’s arguments with respect to independent claim(s) 1, 13, and 14 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
With regard to the drawing objections, Applicant asserts that “the figures do indeed clearly depict the feature, ‘the first support structure is oriented at a predetermined acute angle or less with respect to the first channel division towards a first adjoining tube perimeter section of the tube perimeter wall’ and that “there is only one feature in Figure 3 that one of skill would reasonably interpret to depict the portion of the first structure oriented at a predetermined acute angle.” Response, pp. 7 and 8. However, Applicant has not pointed out that feature. As illustrated below, an angle of the first support structure “with respect to” the first channel division “towards” an adjoining tube perimeter section, as recited in the claims, appears to be an obtuse angle. An angle between a horizontal plane, at the intersection of the support structure and the tube perimeter section, and a surface of the support structure that extends toward the first channel division is an acute angle and for the 

    PNG
    media_image1.png
    441
    683
    media_image1.png
    Greyscale

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Erika J. Villaluna whose telephone number is (571)272-8348.  The examiner can normally be reached on Mon-Fri 9:00 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton Laballe can be reached on (571) 272-2119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/ERIKA J VILLALUNA/Primary Examiner, Art Unit 2852